Citation Nr: 1731499	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-39 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for left knee arthritis. 

2.  Entitlement to a disability rating greater than 10 percent for right knee arthritis. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities under 38 C.F.R. § 4.16(a) prior to November 5, 2008. 

4.  Entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(b) prior to November 5, 2008.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1978 and from May 1979 to November 1990. 
	
This case is before the Board of Veterans' Appeals (Board) on appeal from August 2006 and November 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2016, the Board found that the claim for entitlement to increased compensation for the right knee disability is on appeal from the August 2006 rating decision, and that the claim for entitlement to increased compensation for the left knee disability is on appeal from the November 2008 rating decision.  The Board then remanded the claims on appeal on for development, and the case is again before the Board for further appellate proceedings.  

The Veteran has claimed entitlement to a TDIU due to a combination of his service-connected disabilities.  See e.g., August 2007 Veteran statement (Veteran requested 100 percent disability rating for his bilateral knee arthritis); January 2008 Veteran statement (Veteran contended that he cannot get a job or keep a job due to his feet and knees disabilities).  Further, in a January 2017 rating decision, the RO granted special monthly compensation (SMC) based on the housebound criteria from November 05, 2008. The Veteran has also been granted a 100 percent disability rating for schizophrenia from November 5, 2008.  A TDIU based on a single service-connected disability alone may result in additional benefits (i.e., special monthly compensation, or SMC), even if a 100 percent schedular evaluation is in effect.  However, a TDIU based on several service-connected disabilities in concert with each other does not result in SMC.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Because the Veteran has been granted SMC based on the housebound criteria from November 5, 2008, which is during the entire period that the 100 percent rating is in effect for schizophrenia, the matter of TDIU is moot from November 5, 2008.  On the other hand, the matter of entitlement to a TDIU prior to November 5, 2008 remains on appeal. 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include a transcript of the December 2012 Board hearing presided over by the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  During the entire appeal period for the right knee disability, the right knee disability is manifested by pain, pain on motion, flare-ups of pain, weakness, stiffness, instability of station, limitation of motion on flexion of at worst 90 degrees, limitation of motion on extension of at worst 0 degrees with pain; and arthritis shown by x-ray findings; but recurrent subluxation or lateral instability, or ankylosis is not shown. 

2.  During the entire appeal period for the left knee disability, the left knee disability is manifested by pain, pain on motion, flare-ups of pain, weakness, stiffness, instability of station, limitation of motion on flexion of at worst 120 degrees, and arthritis shown by x-ray findings; but limitation of extension, recurrent subluxation or lateral instability, or ankylosis is not shown.

3.  The Veteran's service-connected disabilities are currently schizophrenia, rated as 100 percent disabling from November 5, 2008; bilateral pes planus, rated as 30 percent disabling from June 3, 2000; left knee arthritis, rated as 10 percent disabling; right knee arthritis, rated as 10 percent disabling; left lower extremity hallux valgus, rated as 10 percent from March 20, 2006; right lower extremity hallux valgus, rated as 10 percent from March 20, 2006; tinnitus, rated as 10 percent disabling; left ear hearing loss, rated as noncompensable; and allergic rhinitis, rated as noncompensable; the total combined rating is 60 percent prior to November 5, 2008.  

4.  During the period on appeal prior to November 5, 2008, Veteran is rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the entire appeal period for the right knee disability, the criteria for a disability rating greater than 10 percent for the right knee arthritis are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

2.  For the entire appeal period for the left knee disability, the criteria for a disability rating greater than 10 percent for the left knee arthritis are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).

3.  Prior to November 5, 2008, the criteria for a TDIU under 38 C.F.R. § 4.16(a) have not been met, and a schedular TDIU is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  

4.  Prior to November 5, 2008, the criteria for a TDIU under 38 C.F.R. § 4.16(b) have been met, and an extraschedular TDIU is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting an extraschedular TDIU under 38 C.F.R. § 4.16(b) prior to November 5, 2008, and thus discussion regarding the duties to notify and assist regarding the matter of TDIU is not necessary. 

Compliance with Prior Remand

In December 2016, the Board remanded the case and directed the AOJ to schedule the Veteran for VA examinations to determine the severity of the left and right knee disabilities, to include testing required under Correia v. McDonald, 28 Vet. App. 158 (2016).  The AOJ scheduled the Veteran for such VA examination in March 2017.  The record reflects that the AOJ sent a letter to the Veteran notifying him as to his examination and that this letter did not return as undeliverable, but the Veteran did not appear for his scheduled VA examination.  The AOJ also attempted to call the Veteran regarding his missed examination but was unable to reach him.   No further action was required by VA regarding this directive.  The claims were readjudicated in a March 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The RO provided pre-adjudication notice by letter in May 2006, in which the Veteran was notified of the evidence necessary to support claims for an increased rating for a bilateral knee disability.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letter also discussed how VA determines the effective date and disability rating.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, identified and relevant post-service treatment records, and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded VA examinations.

The Board acknowledges that the April 2014 VA examination of the knees, the most recent examination of record, does not clearly demonstrate whether testing for pain was conducted on both active and passive range of motion and with weight-bearing and nonweight-bearing.  However, as discussed above, the Board remanded the case to afford the Veteran VA examinations of the knees that conform to the requirements prescribed under Correia v. McDonald, 28 Vet. App. 158 (2016), and the Veteran did not appear for his scheduled VA examination.  There is no statement or other evidence to show that the Veteran would be willing to attend another examination if scheduled.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain such testing results on VA examination.  No additional actions were available or required of the VA.    

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, for the reasons discussed below, the facts do not show that staged ratings are warranted.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Knees

The Veteran's right knee arthritis and left knee arthritis is each currently evaluated at 10 percent disabling during the entire appeal period for each respective claim under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5260.  Application of this diagnostic code is proper for each knee disability, as DC 5003-5261 contemplates the Veteran's diagnosis of arthritis and right knee symptoms arthritis such as limited motion.  The Veteran contends that such ratings do not accurately depict the severity of his disabilities. 

Under DC 5010, traumatic arthritis is to be rated under DC 5003, for degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 

Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under DC s 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, DC 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

In this case, left knee arthritis and right knee arthritis is established by x-ray studies throughout the appeal period for each knee claim.  Further, the Veteran is competent to report his knee symptoms, and the Board finds that these reports are credible.  During the entire appeal period for each knee, the Veteran has reported pain that prevents prolonged walking, prolonged standing, running, and biking.  See e.g.,  December 2012 Board hearing.  There is also objective evidence of pain on motion and some limitation of range of motion of each knee.  See e.g., March 2006 and April 2010 VA examinations.  Thus, in this case, the evaluation of the Veteran's left knee arthritis and right knee arthritis depends on the extent of functional impairment of each knee's motion.  
 
DC 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 assigns evaluations based on limitation of extension.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Limitation to 15 degrees merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, DC 5261. 

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

Separate ratings may be assigned for knee disability under DCs 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  Thus, evaluations under DC 5257 and either or both DC 5260 and DC 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under DC 5003 may not be combined with one under DC 5260 or DC 5261; DC 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion DCs forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.  

Because there is no lay or medical evidence of ankylosis of the right or left knee during the entire appeal period for each claim, DC 5256 (pertaining to ankylosis of the knee) is not for application.  There is no evidence of removal of the semilunar cartilage for either knee.  Therefore, DC 5259 is not for application.  Further, while evaluations under DC 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment of either lower extremity is shown by the evidence, so DC 5262 is not for application.  38 C.F.R. § 4.71a.  



The Board acknowledges that the Veteran has reported, such as in the December 2012 Board hearing, that he has instability, locking, and giving way, due to his left and right knee disabilities.  The Veteran is certainly competent to report his symptoms.  However, there is no indication that the Veteran has medical expertise or training, including in the field of orthopedics, and the Board therefore finds that objective testing outweighs the Veteran's subjective report of any internal knee manifestations such as internal knee dislocation or derangement or dislocated semilunar cartilage condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  

Here, there is no competent evidence of dislocated semilunar cartilage condition in either knee, and the x-ray evidence during the appeal period show that there are no effusions into the joint of either knee.  See April 2010 VA examination (noting no effusions in the knees per June 2009 x-ray).  For these reasons, DC 5258 (pertaining to semilunar dislocated cartilage condition) is not for application.  Further, there is no competent evidence of recurrent subluxation or lateral instability of either knee.  See e.g., April 2010 VA examiner noting that there is no objective evidence of dislocation of subluxation) March 2006 VA examination (examiner noted that the Veteran has no medical history of dislocation or recurrent subluxation).  For these reasons, DC 5257 (pertaining to recurrent subluxation or lateral instability) is not for application.  

The evaluations for both knees under the applicable diagnostic codes are discussed below.  The Board has considered the applicability of other diagnostic codes in the schedule and concludes that no other codes apply. 

For the entire appeal period for the right knee disability, the objective evidence showed no measured limitation of extension, but there was objective evidence of pain at 0 degrees in the March 2006 VA examination.  Also, the objective evidence showed flexion limited at worst to 90 degrees, when considering pain.  See April 2007 VA treatment record (showing pain on flexion at 90 degrees, with full extension).  There was no additional limitation shown due to the Deluca factors, including due to repetitive use, or due to the Veteran's weakness, lack of endurance, instability of station, and stiffness.  The objectively measured functional impairment of the right knee's motion on flexion and on extension, to include the impact of the DeLuca factors, does not nearly approximate the limitation of motion required for a compensable evaluation under DCs 5260 or 5261.  Thus, no increased rating may be assigned under DCs 5260 or 5261.  

For the entire appeal period for the left knee disability, the objective evidence showed no measured limitation of extension.  See April 2010 VA examination.  The objective evidence showed flexion limited at worst to 130 degrees, when considering pain.  See April 2010 VA examination (showing pain on motion and flexion to 130 degrees; normal extension).   There was no additional limitation shown due to the Deluca factors, including due to repetitive use, or due to the Veteran's weakness, lack of endurance, instability of station, and stiffness.  The objectively measured functional impairment of the left knee's motion on flexion on flexion, to include the impact of the DeLuca factors, does not nearly approximate the limitation of motion required for a compensable evaluation under DCs 5260.   Thus, no increased rating may be assigned under DCs 5260 or 5261.  

On review, given that a noncompensable level of limited motion due to pain is shown for each knee during each knee's respective appeal period, and given that the Veteran's arthritis shown by x-ray findings, a 10 percent rating is warranted under DC 5003 for the right knee disability and for the left knee disability.  The currently assigned 10 percent rating for the left knee and right knee contemplates each knee's disability picture, and a rating greater than 10 percent for each knee disability is not warranted.    

At no point during the applicable rating period have the criteria for a rating greater than 10 percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 10 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    


TDIU prior to November 5, 2008

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining if there is one 60 percent disability, multiple disabilities resulting from a common etiology will be considered as one disability.  Id.  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that though the Veteran was granted service connection and assigned an effective date of November 5, 2008 for schizophrenia, the Board is not precluded from considering the impact of the Veteran's service-connected disabilities on his ability to work prior to the assigned effective date.  See Buie v. Shinseki, 24 Vet. App. 242 (2010)

As noted above, the issue of entitlement to TDIU from November 5, 2008 is moot.  The Veteran's service-connected disabilities are currently schizophrenia, rated as 100 percent disabling from November 5, 2008; bilateral pes planus, rated as 30 percent disabling from June 3, 2000; left knee arthritis, rated as 10 percent disabling; right knee arthritis, rated as 10 percent disabling; left lower extremity hallux valgus, rated as 10 percent from March 20, 2006; right lower extremity hallux valgus, rated as 10 percent from March 20, 2006; tinnitus, rated as 10 percent disabling; left ear hearing loss, rated as noncompensable; and allergic rhinitis, rated as noncompensable.  The total combined rating is 60 percent prior to November 5, 2008.  

Thus, during the appeal period prior to November 5, 2008, the Veteran does not have a total combined evaluation of at least 70 percent.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) prior to November 5, 2008 are not met.  

Even though the criteria under 38 C.F.R. § 4.16(a) are not met prior November 5, 2008, entitlement to a TDIU on an extraschedular basis may still be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  VA referred the issue of entitlement to an extraschedular TDIU for adjudication by the Director of Compensation Service in the first instance, and in an April 2015 decision , the Director of Compensation Service denied the same.  The Director of Compensation Service noted that the most recent VA examinations shows that the Veteran was not prevented from walking and standing, and concluded that the Veteran's service-connected disabilities would not prevent employment. 

The Veteran claims that he has been unable to secure or follow a substantially gainful occupation due to a combination of his service-connected feet and knees disabilities.  For example, in the Veteran's February 2008 Form 21-8940, the Veteran reported that he is precluded from working due to his bilateral feet and knees disabilities.  The Board also notes that in the December 2012 Board hearing, the Veteran testified that a combination of service-connected mental and physical disabilities preclude employment.  The Veteran is competent to report his functional limitations due to his bilateral knee and feet disabilities, and the Board finds such reports to be credible. 

The Board finds that the evidence supports a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected feet and knees disabilities prior to November 5, 2008.  

In the August 1998 VA examination, the Veteran reported that he worked at a lumbar plant with his father from high school until service.  The Veteran reported to the August 1998 VA examiner that he thinks he has had fifty jobs since January 1991.  He indicated that he would "go off" with minimal provocation.  At the time of the August 1998 VA examination, the Veteran reported that he was working as a temporary driver for the sanitation department for four and half months.  In a November 2000 Form 21-8940, the Veteran reported some experience working as a steel worker, with box cars, and as tank cleaner.  He reported that he had one year of college and that he has been too disabled to work due to his feet and knees since June 2000.  He stated that he can't stand on his feet or knees for more than 15 minutes without bad pain and that he can't sit down for 15 minutes without pain or walk 100 years without pain.  In the Veteran's February 2008 Form 21-8940, the Veteran reported that he worked for less than a year picking up trash in 2001-2002, and that he cleaned up buildings for less than a month in 2006.  In a March 2008 VA From 21-4192, it is noted that the Veteran worked for five months doing grounds work like weeding, and that this was seasonal work.  The Veteran testified in an April 2010 RO hearing that he has attempted to seek employment many times, but that pain in his feet and knees, and his stress, makes him unable to keep a job.   

On VA examination in January 2008 for the feet, the Veteran is noted as having a well-documented history of chronic bilateral foot pain associated with bilateral pes planus, hallux valgus, and heel spurs.  The Veteran complained of constant dull ache in both feet with increased pain with standing and walking more than 5-10 minutes.  Such symptoms were noted at rest and on standing and walking.  The examiner noted functional limitations on standing (i.e., unable to stand longer than 5-30 minutes), and on walking (i.e., able to walk less than mile).  

The Veteran reported in a January 2008 statement that he cannot walk or run more than five yards without pain in his knees.  He reported that cannot stand or sit down for longer than five or six minutes without pain.  The Veteran reported that he cannot get a job or keep a job because the pain keeps him from standing up or sitting down or walking or running without bad pain.  The Board notes that the medical evidence supports a finding that the Veteran's knees have caused these functional limitations.  For example, on VA examination in April 2010, the Veteran reported that he was in hospital maintenance, 2 to 5 years, but that he could not tolerate the physical requirements of the last job [in this field] in 2006.  The examiner stated that the knees disabilities cause decreased mobility, problems with lifting and carrying, decreased strength.  

On review, based on competent and credible lay evidence, and given the medical evidence showing that the Veteran is limited from performing physical tasks such as prolonged standing, prolonged walking, and lifting, the Board finds that the evidence shows that prior to November 5, 2008, the Veteran's service-connected bilateral feet and bilateral knee disabilities rendered him unable to perform the physical tasks that are required in a work-like setting in which the Veteran has had the most work experience, namely maintenance, grounds keeping, sanitation, and cleaning.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board acknowledges that during the appeal period, the Veteran has performed odd jobs, such as grounds work during the season.  Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (Census), as the poverty threshold for one person.  Even where earned annual income exceeds the poverty threshold, marginal employment may exist when the Veteran's employment is limited to employment in a protected environment such as a family business, to self-employment, or to odd jobs.  Here, the evidence shows that any work experience during the period on appeal consisted of doing odd jobs.  Accordingly, the Veteran engaged in work that was not more than marginal employment during the appeal period.   

For these reasons, and given that the Veteran either been unemployed or been marginally employed during the appeal period prior to November 5, 2008, the Board finds that prior to November 5, 2008, the Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected bilateral feet and bilateral knee disabilities.  Thus, though the Veteran does not meet the schedular criteria under 38 C.F.R. § 4.16(a), because he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities prior to November 5, 2008, entitlement to TDIU is warranted during the period on appeal period to November 5, 2008 on an extraschedular basis under 38 C.F.R. § 4.16(b).  

The Board has discussed the issue of entitlement to TDIU, and the Veteran has been granted entitlement to SMC based on the housebound criteria, as noted above.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased rating.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
	

ORDER

A disability rating greater than 10 percent for left knee arthritis is denied. 

A disability rating greater than 10 percent for right knee arthritis is denied. 

Entitlement to a TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a) prior November 5, 2008, is denied.  

Entitlement to a TDIU due to service-connected disabilities on an extraschedular basis under 38 C.F.R. § 4.16(b) during the period on appeal prior November 5, 2008, is granted, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


